            Case 1:16-cv-11082-DJC Document 225 Filed 06/27/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS



JOHN J. GERNETH, Individually and on        No. l;I6-cv-I1082-DJC
Behalf of All Others Similarly Situated,
                                             CLASS ACTION
                            Plaintiff,
                                            [rROPOSED] ORDER AWARDING
          vs.                                ATTORNEYS' FEES AND EXPENSES AND
                                            AWARD TO LEAD PLAINTIFF
CHIASMA, INC., etal.,                        PURSUANT TO 15 U.S.C. §77z-I(a)(4)

                            Defendants.




4835-7295-0426.V1
               Case 1:16-cv-11082-DJC Document 225 Filed 06/27/19 Page 2 of 4




          This matter having come before the Court on June 27,2019, on Lead Counsel's motion for

an award of attorneys' fees and expenses ("Fee Motion"), the Court, having considered all papers

filed and proceedings conducted herein, having found the settlement of this class action (the

"Litigation") to be fair, reasonable and adequate, and otherwise being fiilly informed in the premises

and good cause appearing therefor;

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

          1.        All ofthe capitalized terms used herein shall have the same meanings as set forth in

the Stipulation ofSettlement ("Stipulation" or "Settlement") filed with the Court. See ECF No. 197.

          2.        This Court has jurisdiction over the subject matter ofthis application and all matters

relating thereto, including all Members of the Class who have not timely and validly requested

exclusion.


          3.        Notice ofLead Counsel's Fee Motion was given to all Class Members who could be

identifiedwith reasonable effort. The form and methodofnotifyingthe Class ofthe FeeMotionmet

the requirements ofRules 23 and 54 ofthe Federal Rules ofCivil Procedure, 15 U.S.C. §77z-l (a)(7),

the SecuritiesAct of 1933,as amended by the Private Securities Litigation Reform Act of 1995,due

process, and any other applicable law, constituted the best notice practicable under the

circumstances, and constituted due and sufficient notice to all persons and entities entitled thereto.

         4.         The Court hereby awards Lead Counsel attorneys' fees of 30% of the $18,750,000

Settlement Amount, plus expenses in the amount of $133,501.54, together with the interest earned

on such amounts for the same time period and at the same rate as that earnedby the SettlementFund.

The Court finds that the amount of fees awarded is appropriate, fair, and reasonable under the

"percentage-of-recovery" method.




4835-7295-0426.vl
               Case 1:16-cv-11082-DJC Document 225 Filed 06/27/19 Page 3 of 4




          5.         The fees and expenses shall be allocated among Lead Plaintiffs Counsel in a manner

which, in Lead Counsel's good-faith judgment, reflects the contributions of such counsel to the

prosecution and settlement of the Litigation.

          6.         The awardedattorneys' fees and expensesshall be paid immediately to LeadCounsel

subject to the terms, conditions, and obligations of the Stipulation.

          7.         In making the award to Lead Counsel ofattorneys' fees and litigation expenses to be

paid from the recovery, the Court has considered and found that:

                     (a)    The Settlement has created a common fund of $18,750,000 in cash and that

numerous Class Members who submit acceptable Proofs of Claim will benefit from the Settlement

created by the efforts of Lead Counsel;

                     (b)    The requested attomeys' fees and payment of litigation expenses have been

approved as fair and reasonable by the Lead Plaintiff;

                     (c)    Notice was disseminated to Class Members stating that Lead Counsel would

be moving for attorneys' fees not to exceed 30% ofthe Settlement Amount and payment oflitigation

expenses in an amount not to exceed $250,000, plus interest earned on both amounts;

                     (d)    Lead Counsel have expended substantial time and effort pursuing the

Litigation on behalf of the Class;

                     (e)    Lead Counsel pursued the Litigation on a contingent basis, having received no

compensation during the Litigation, and any fee award has been contingent on the result achieved;

                     (f)    The Litigation involves complex factual and legal issues and, in the absence of

the Settlement, would involve lengthy proceedings whose resolution would be uncertain;

                     (g)    Lead Counsel conducted the Litigation and achieved the Settlement with

skillful and diligent advocacy;

                                                     -2-
4835-7295-0426. vl
               Case 1:16-cv-11082-DJC Document 225 Filed 06/27/19 Page 4 of 4




                    (h)    Public policy concerns favor the award of reasonable attorneys' fees in

securities class action litigation;

                    (i)    The amount of attorneys' fees awarded is fair and reasonable and consistent

with awards in similar cases within the First Circuit; and

                    (j)    Lead Plaintiffs Counsel devoted 6,237 hours, with a lodestar value of

$3,785,640.00 to achieve the Settlement.

          8.        Any appeal or any challenge affecting this Court's approval regarding any attomeys'

fee and expense application shall in no way disturb or affect the finality of the Judgment entered

with respect to the Settlement.

          9.        Pursuant to 15 U.S.C. §77z-l(a)(4), the Court awards $10,000.00 to Lead Plaintiff

Laurent Sberro in connection with his representation of the Class.

          10.       In the event that the Settlement is terminated or does not become Final or the


Effective Date does not occur in accordance with the terms of the Stipulation, this Order shall be

rendered null and void to the extent provided by the Stipulation and shall be vacated in accordance

with the Stipulation.

         IT IS SO ORDERED.


DATED:
                                                  THE HONORABLE DENISEJ. CASPER
                                                  UNITED STATES DISTRICT JUDGE




                                                   -3-
4835-7295-0426.VI
